EXHIBIT 10.1

 

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of the 30 day of June, 2004, by and between
FEATHERLITE, INC., a Minnesota corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION (“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender have heretofore entered into that certain Amended
and Restated Loan Agreement dated as of July 31, 2002, as amended by that
certain First Amendment to Amended and Restated Loan Agreement dated February
18, 2003, that certain Second Amendment to Amended and Restated Loan Agreement
dated September 26, 2003 and that certain Third Amendment to Amended and
Restated Loan Agreement dated as of April 14, 2004 (as so amended, the “Loan
Agreement”; all capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in the Loan
Agreement as amended by this Amendment); and

 

WHEREAS, Borrower and Lender desire to further amend the Loan Agreement and
amend the Term Loan Notes in the manner hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1. Section 2.02 of the Loan Agreement is hereby amended to provide in its
entirety as follows:

 

2.02 Term Loan Commitments. Subject to the terms and conditions set forth in
this Agreement and so long as no Default or Event of Default has occurred and is
continuing, Lender agrees, on the terms and conditions set forth in this
Agreement, to make the following term loans to Borrower (collectively, the “Term
Loans”):

 

(a) A term loan in the principal amount of $2,000,000.00 (the “Equipment Term
Loan”). The Equipment Term Loan shall mature on April 1, 2006 (on which date all
unpaid principal and all accrued and unpaid interest shall become due and
payable). Principal on the Equipment Term Loan shall be due and payable in
forty-four (44) consecutive monthly installments as follows: forty-three (43)
equal consecutive monthly installments in the amount of $33,333.33 each, due and
payable on the first (1st) day of each month commencing September 1, 2002, with
the forty-fourth (44th) and final installment in the amount of the then
outstanding and unpaid principal balance of the Equipment Term Loan due and
payable on April 1, 2006. The Equipment Term Loan constitutes, in part, a
refinancing of the principal balance outstanding under (i) that certain
Installment Note dated as of September 24, 1998 in the original principal amount
of $3,000,000.00 and (ii) that certain Installment Note (Future Equipment
Acquisitions) dated as of September 24, 1998 in the original principal amount of
$2,000,000.00.



--------------------------------------------------------------------------------

(b) A term loan in the principal amount of $5,200,000.00 (the “Real Estate Term
Loan”). The Real Estate Term Loan shall mature on April 1, 2006 (on which date
all unpaid principal and all accrued and unpaid interest shall become due and
payable). Principal on the Real Estate Term Loan shall be due and payable in
forty-four (44) consecutive monthly installments as follows: twenty (20) equal
consecutive monthly installments in the amount of $86,666.67 each, due and
payable on the first (1st) day of each month commencing September 1, 2002 and
ending April 1, 2004, twenty-three (23) equal consecutive monthly installments
in the amount of $43,333.33 each, due and payable on the first (1st) day of each
month commencing May 1, 2004 and ending March 1, 2006, with the forty-fourth
(44th) and final installment in the amount of the then outstanding and unpaid
principal balance of the Real Estate Term Loan due and payable on April 1, 2006.
The Real Estate Term Loan constitutes, in part, a refinancing of the principal
balance outstanding under (i) that certain Installment Note dated as of
September 24, 1998 in the original principal amount of $5,000,000.00, and (ii)
that certain Installment Note dated as of April 13, 1999 in the original
principal amount of $1,000,000.00.

 

(c) A term loan in the principal amount of up to $2,000,000.00 (the “Capex Term
Loan”). The Capex Term Loan shall mature on April 1, 2006 (on which date all
unpaid principal and all accrued and unpaid interest shall become due and
payable). So long as no Default or Event of Default has occurred and is
continuing, at any time prior to the maturity date of the Capex Term Loan,
Lender, in its sole discretion but subject to the next sentence, may make
advances of the Capex Term Loan in minimum amounts of $500,000.00 to finance up
to 75% of the hard costs of capital assets purchased by Borrower from time to
time. In advance of any such proposed purchase, Borrower may request Lender’s
commitment to make an individual advance of the Capex Term Loan which, if given
by Lender, will obligate it to make such advance upon Borrower’s satisfaction of
the applicable preconditions set forth in Section 3 of this Agreement. The
aggregate principal amount of such advances shall not exceed $2,000,000.00.
Principal of each advance of the Capex Term Loan shall be payable in consecutive
monthly installments in an amount sufficient to fully repay such advance over
sixty (60) months, each such installment being due and payable on the first
(1st) day of each month commencing with the first month following the date of
such advance, with a final installment in the amount of the then outstanding and
unpaid principal balance of the Capex Term Loan due and payable on April 1,
2006.

 

2. The definition of “Revolving Credit Period” in Exhibit A to the Loan
Agreement is hereby amended to provide as follows:

 

Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending April 1, 2006; provided, however, that the Revolving Credit
Period shall end on the date the Lender’s Revolving Credit Commitment is
terminated pursuant to Section 6 or otherwise.

 

3. Exhibits D-1, D-2 and D-3 to the Loan Agreement hereby are amended in their
entirety as set forth in Exhibits D-1, D-2 and D-3 attached to this Amendment.

 

4. Contemporaneously with the execution and delivery of this Amendment, Borrower
shall execute and deliver to Lender amended and restated Term Loan Notes in the
forms attached hereto as Exhibits D-1, D-2 and D-3 and incorporated herein by
reference (the “Amended and Restated Term Loan Notes”). All references in the
Loan Agreement to the “Term Loan Promissory Notes” shall hereafter mean and
refer to the Amended and Restated Term Loan Notes, as the same may be amended,
modified, renewed and restated from time to time.

 

2



--------------------------------------------------------------------------------

5. All references in the Loan Agreement to “this Agreement” and any other
references of similar import shall henceforth mean the Loan Agreement as amended
by this Amendment.

 

6. Except to the extent specifically amended by this Amendment, all of the
terms, provisions, conditions, covenants, representations and warranties
contained in the Loan Agreement shall be and remain in full force and effect and
the same are hereby ratified and confirmed.

 

7. This Amendment shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns, except that Borrower may not
assign, transfer or delegate any of its rights or obligations under the Loan
Agreement as amended by this Amendment.

 

8. Borrower hereby represents and warrants to Lender that:

 

(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;

 

(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Articles of Incorporation or By-Laws of Borrower, any applicable law, rule,
regulation, order, writ, judgment or decree of any court or governmental or
regulatory body, instrumentality authority, agency or official or any agreement,
document or instrument to which Borrower is a party or by which Borrower or any
of its Property is bound or to which Borrower or any of its Property is subject;

 

(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

 

(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Loan Agreement and/or in any other Transaction Document are true
and correct in all material respects on and as of the date of this Amendment as
if made on and as of the date of this Amendment; and

 

(e) as of the date of this Amendment, no Default or Event of Default under or
within the meaning of the Loan Agreement has occurred and is continuing.

 

9. In the event of any inconsistency or conflict between this Amendment and the
Loan Agreement, the terms, provisions and conditions contained in this Amendment
shall govern and control.

 

10. Notwithstanding any provision contained in this Amendment to the contrary,
this Amendment shall not be effective unless and until Lender shall have
received:

 

(a) this Amendment, duly executed by Borrower;

 

(b) the Amended and Restated Term Loan Notes;

 

3



--------------------------------------------------------------------------------

(c) a Consent of Participant, duly executed by LaSalle Bank National
Association; and

 

(d) a Certificate of Authority executed by the Secretary of Borrower.

 

11. This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

 

12. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT, ARE NOT ENFORCEABLE. TO PROTECT BORROWER AND LENDER FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS REACHED BY BORROWER AND LENDER COVERING SUCH
MATTERS ARE CONTAINED IN THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT AND THE
OTHER TRANSACTION DOCUMENTS, WHICH LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT
AND OTHER TRANSACTION DOCUMENTS ARE A COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENTS BETWEEN BORROWER AND LENDER, EXCEPT AS BORROWER AND LENDER MAY LATER
AGREE IN WRITING TO MODIFY THEM.

 

4



--------------------------------------------------------------------------------

Signature page follows.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Fourth Amendment to
Loan Agreement as of the date first above written.

 

FEATHERLITE, INC. By  

/s/ C. Clement

--------------------------------------------------------------------------------

Title:  

President

U.S. BANK NATIONAL ASSOCIATION By  

/s/ Daryl Hagstrom

--------------------------------------------------------------------------------

Title:  

Vice President

 

5